Title: To James Madison from James Monroe, 30 April 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington april 30. 1814
        
        I return’d on thursday, and on the next morning recd. the enclosed from Genl. Winder, who had arrived on that, or the day before. You will I think find the result by no means satisfactory. He has it is true preserved the principle, but at a vast expence, leaving in the hands of the enemy the first 23., with an addl. security of 46. commissd. & non commissd. officers, against 23. privates in our possession. The stile of the instrument is also objectionable, as it places the magistrate on a footing with Mr Prevost, and makes the Secretary of State solicit the exchange of Genl. Winder. At the conclusion of a paper, signed by the parties, it is stated by Col: Baynes, that if the 23. privates confind here, on the principle of retaliation are released, the 46. officers confind in Canada on the same principle, shall also be released. This paper is also enclosed with a letter to me from Genl. Winder. The transaction is understood to be concluded, there being no clause reserving a right in the govt to ratify it, and measures being already

taken on the part of the British, as Genl. Winder intimates, to carry it into effect.
        Genl. Winder is still here and will probably wait your decision on the subject. He came off before the instructions relating to an armistice had reach’d Canada. He knows nothing of the views of Sr G.P., more than he had already communicated on that subject, nor had he heard of the measures taken by this govt. It becomes a question in relation to the latter object, if not to the former, whether he had not better return immediately to the frontier. Some apprehension is entertaind, that his return from Canada without having effected any thing on it, may injure the loan, tho, as the first proposals will be received before he can set out back, there can be no motive for hurry on that account. In relation to the loan therefore, his mov’ment, must have in view only some future proposition, founded on the failure of the present.
        In regard to the convention I will suggest for your consideration what has occurr’d to me. There appears to be two modes of acting, 1st. to reject it as against instructions and endeavour to form a new one. 2d. to accept it, and in this case take advantage of the proposal above mention’d, to obtain the release of our 46. officers, by the release of the 23. British soldiers, confind on each side on the principle of retaliation. To the first, there are I think insuperable objections, the principal of which is, that it will restore us back to the former state, against the expectation of the country founded on what has been alrea⟨d⟩y done, without any reasonable hope of improving it, if not with a prospect of increased severity on the British side. The adoption of the second is therefore preferr’d. In the latter case, it merits consideration whether it will be proper to endeavour to obtain some modification of the introduction or preamble to the instrument, in an amicable way; or failing in that, present a paper to be signd either by me, or the commissary general, stating that altho’ there are objections to the form, and a right in the govt. to ratify exists, in the nature of such transactions, where the contrary is not provided, those, are waved, in the liberal spirit which has govd. in this transaction generally, and that the 23. men will be releasd in consideration of the release of the 46. officers, protesting however against the British pretention, and declaring that retaliation will be resorted to, in case any one of our men shall be punished. A paper of this kind may be proper, altho’ no allusion be made to the circumstances suggested, merely, to notify the decision on the question submitted, concerning the men & officers, confind on the principle of retaliation. Perhaps it may be best not to allude at all, to the objections stated, in this paper, lest it might draw attention to a circumstance which might otherwise escape it. I am inclined to think that we shall rest on safe ground, by a complete exchange of all hostages, with a reservation of the principle, and that the less is said about the process, leading to it, the

better. The declaratory paper however, may still be necessary, for the special purpose mentiond.
        Since writing the above I have recd. a second letter from Genl. Winder, produc’d by a conversation between him & Genl. Mason, which I also forward to you. I am satisfied of the correctness of his intentions, that much allowance ought to be made for the situation in which he was plac’d, surrounded as he was by fellow sufferers, & that he obtaind all that he thought it practicable to obtain.
        Genl. Winder is ready to set out for the frontier as soon as your answer is receivd, to attend to any instruction which may be given him concerning the convention or the armistice. His immediate departure seems to be necessary for both purposes & may have a beneficial effect on the public credit. With great respect & esteem I am your friend & servant
        
          Jas. Monroe
        
        
          PS. General Mason suggests that some aid may be derivd from the 11. art: of the convention in favor of a complete exchange of hostages, resting on the right to retaliate only. This article promises that all others who may have been sent to Engld. on the same principle with the 23., shall be sent to the U,States, to some port stipulated in the cartel on the Chesapeake or north of it. He says that 59., so circumstanc’d, have been a subject of discussion between him & Col: Barclay. I enclose you several papers from Genl. Mason on the subject.
        
      